Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 26, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Straus et al (US 2010/0248281) in view of D2 JP (US 2005/502354).
As to claim 26, Straus et al teaches the automated method for estimating a number of colony forming units on plated media that has been inoculated with a culture according to a predefined pattern and incubated, the method comprising: 
after incubation of the culture (( detect microbial micro colonies on a membrane lying on solid growth media in a petri dish, paragraph [0035]);
obtaining a digital image of the plated media; from the digital image, identifying colony candidates in the image (the detection area is imaged before allowing the microbes in the detection area to grow into micro colonies. If some fluorescent dust particles or auto fluorescent mammalian cells are present in the detection area some positive signals will be apparent in this "zero time" image, paragraph [0035]);
 While Straus meets a number of the limitations of the claimed invention, as pointed out more fully above, Straus fails to specifically teach “ linearizing the digital image according to the predefined pattern; 
plotting the colony candidates according to pixels of the linearized coordinates of the digital image; 
and estimating the number of colony forming units on the plated media based on pixels of the colony candidates in the linearized digital image”
Specifically, D2 detect various colony forms by linearizing the digital image according to the predefined pattern (the sensitivity of the imaging system can be increased by selecting a more sensitive camera (a camera cooled to a lower temperature, or a camera that uses a chip with a thin backside). Alternatively, the sensitivity and resolution of detection can be increased by implementing a line scanning system (eg, BT image array, Hamamatsu). For line scanning, images are captured using a linear CCD or photodiode array (eg, 1 × 500 or 1 × 1000 pixels). The resolution in one dimension corresponds to the number of array elements, while the second dimension is generally captured by moving the sample slide vertically under the linear array, paragraph [0165]); 
plotting the colony candidates according to pixels of the linearized coordinates of the digital image ( pixel was used in the plotting , paragraph [0176],[0212-214] figure 15); 
and estimating the number of colony forming units on the plated media based on pixels of the colony candidates in the linearized digital image(The number of autofluorescent microcolonies is immediately calculated by the image pro; accessing software and reported to the user;  paragraph [0037], [0120]; [209-210]; example 8).
It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to linearize the image in Straus  in order to detect  and identify without sacrificing speed, ease of multiplex analysis (scanning for more than one microorganism), and microcolony viability (effective antibacterial activity). Essential for susceptibility testing).Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.


Claim(s) 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Straus et al (US 2010/0248281) in view of D2 JP (US 2005/502354) and further in view of Kapp et al (WO 2009/061183)
While Straus and D2 meets a number of the limitations of the claimed invention, as pointed out more fully above, they fails to specifically teach “the digital image is linearized according to the zig-zag streaking pattern with the zig-zag streaking pattern being a main axis of the linearized image”
Specifically, Kaap et al. teaches the method of claim 26 wherein the plated media from which the image was obtained was inoculated using a magnetically controlled bead streaked along a continuous zig-zag pattern, wherein the digital image is linearized according to the zig-zag streaking pattern with the zig-zag streaking pattern being a main axis of the linearized image (the movement of the magnetic bead 1 is controlled through a grid of multiple adjacent electromagnets 202. The electromagnet grid moves the bead through switching the magnets on and off in controlled pattern and order, thereby generating a magnetic field gradient. Herewith, the bead can be moved on the surface of dish 3 without the need of a movement mechanism having movable parts ; Figure 2 shows schematic drawings of exemplary streaking patterns that can be obtained using a method of the invention. Panel A: zig-zag streak pattern on whole plates extensive Panel B: zig-zag streak pattern on whole plates intensive during first half of the plate and then extensive on second half of the plate Panel C: zig-zag streak pattern on split-plate Panel D: four quadrant streak pattern on whole plate Panel E: at random movement Panel F: streak on glass slide, figure 2D).It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to control the magnetic bead along a zig zag as taught by Kaap  in order to have a Better streaking results when a ferromagnetic composite bead is used instead of homogenous stainless steel particles known in the art. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 28, Straus et al teaches the method of claim 27 wherein the initial bead load of the magnetically controlled bead is estimated from the plot of colony candidates ( figure 3 and paragraph [0070],[0089])
The limitation of claims 35-36 has been addressed above.
Allowable Subject Matter
Claims 29-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				Contact information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr.Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2669


/NANCY BITAR/Primary Examiner, Art Unit 2664